Mr, Justice Franco Soto
delivered the opinion of the court.
Appellee Enrique Adsuar filed a motion to dismiss this appeal to the extent of his interest therein for the reason that as the purpose of the injunction proceeding brought by the appellant is to enjoin him from acting as liquidator of Sobrinos de Ezquiaga, Ltd., appointed by the partners thereof, the remedy of the plaintiff would be purely academic, since he was appointed by the court as receiver of the said, firm and he is not acting as such nor has he acted or intends to act in that capacity.
Plaintiff opposed the motion at the hearing and stated in oral argument that defendant Enrique Adsuar continues acting as such liquidator appointed by the partners and that he had brought suits in that capacity in the lower courts.
It appears at least from the complaint (allegations XIII and XIY) that appellee, as liquidator of Sobrinos de Ez-quiaga, Ltd., and appointed by the managing partners Juan B. Arzuaga Gonzalez and Miguel Mocoroa Arzuaga, has sought an injunction enjoining appellant from acting as manager of such commercial firm.
Appellee's motion is not sworn to and in view of appellant’s opposition and the contents of the complaint, we can not consider his averments as proved. If appellee is really acting in any way as liquidator appointed by the partners, defendant’s interest is manifest and the result of the appeal might affect him in either sense, that is to say, whether the judgment appealed from is either affirmed or reversed.
The appellee’s motion must be overruled.